Exhibit 10.5
 
Date: _____________




Dear _______________­­­­­­­­­­­­­­­­­­­:




Re:           Appointment to the Board of Directors as Independent Director for
 
TOMI Environmental Solutions, Inc.

 
PRIVILEGED AND CONFIDENTIAL


On behalf of TOMI Environmental Solutions, Inc. (the “Company”), the Company is
pleased to inform you that the Company’s current Board of Directors (the
“Board”) have    approved your appointment as an independent director/member of
the Board by certain provisions and criteria set in the Company’s Bylaws and
Nominating and Governance Committee Charter (“Corporate Governance Guidelines”).
In addition, the Company would also like to extend an invitation to you to be a
Member of the Nominating, Audit, and Compensation Committees. This letter of
appointment is issued to formalize your appointment as an Independent Director.


APPOINTMENT


Your appointment as a member of the Board starts February 1, 2016 and will be
for up to one (1) year depending upon the assigned class of directors and
thereafter for three (3) years upon reelection, unless prematurely concluded by
mutual consent, or otherwise as provided hereinafter. Your service on the Board
will be in accordance with and is subject to Company and Classified Board
provisions. The relationship between you and the Company shall be that of
office-holder and not one of employment, you will be considered to be an
independent Non-Executive Director and will be identified as such as such in the
annual report and other documentation.


TIME COMMITMENT


The Company would like to request that you set a time commitment for seven (7)
Board meetings a year of at least one (1) day. As of now, the Company will hold
all meetings in the Corporate Beverly Hills, California office unless notified
in advance of alternative sites. For your review a calendar of dates for the
Board and Committee meetings as agreed with the Directors is attached at
Appendix A. This will enable you to plan your travel for attending the meetings.
If, for any reason, you cannot make it to a meeting, we will connect you via
audio/video conference.


 
1

--------------------------------------------------------------------------------

 
 
In addition to the above, depending on business exigencies, additional meetings
may be convened. In addition, you may be nominated to additional Committees of
the Board, from time to time. While the Company would seek your convenience for
availability before fixing dates for such meetings, this will depend on the
overall conveniences of a majority of directors. The Company will seek your
guidance, suggestions and support, whenever your assistance is needed.


By accepting this appointment, including your nomination to the Committees of
the Board of the Company, the Company appreciates your committing to be able to
have the available time that is necessary to discharge your duties and
obligations and assist the Company’s superior governance.


DUTIES AND OBLIGATIONS


TOMI’s board members will always observe, in letter and spirit, the duties,
rights and role as a member of the Company’s Board as stipulated in the relevant
sections of the Company’s Bylaws and Corporate Governance Guidelines, and all
other relevant Company Guidelines and Charters, as amended from time to time. As
a member of the Board you are expected to undertake executive duties or to
assume executive responsibilities, but the Company would like it if you could
work with and through the Board. The Company also asks you to exercise the
general fiduciary duties and duties of care and confidentiality expected of
every director.


In addition, in your role as a member of the Board, the Company asks you to:


 
1.
Constructively challenge and help develop proposals on strategy;

 
 
2.
Participate on committees of the Board;

 
 
3.
Attend Board meetings of the Company and give advice to the Board as is
consistent with certain duties as a director of the Company;

 
 
4.
Accept responsibility, publicly and where necessary in writing, when required to
do so under any act, regulation or code of conduct;

 
 
5.
Scrutinize the performance of management in meeting pre agreed goals and
objectives and monitor the reporting of performance;

 
 
6.
Set the Company’s strategic aims, ensuring that the necessary resources are in
place for the Company to meet its objectives;

 
 
7.
Satisfy yourself on the integrity of financial information and that financial
controls and systems of risk management are robust and defensible;

 
 
8.
Devote time to developing and refreshing your knowledge on the Company’s
technology, products, and mission in “Innovating for a Safer World”;

 
 
9.
Uphold high standards of integrity and probity and extend your support in
instilling the appropriate culture, values and behaviors in the boardroom, for
the Company, and beyond;

 
 
10.
Take into account the views of shareholders and other stakeholders where
appropriate.

 
 
2

--------------------------------------------------------------------------------

 
 
FEES
 
Your appointment pays twenty-five thousand ($25,000.00) dollars per annum, paid
on a quarterly basis. You will also be granted options to purchase 25,000 shares
of the Company’s common stock on an annual basis. The exercise price will be
based on the fair value at time of grant with a term of three years.


The Company will reimburse you for all reasonable expenses in connection with
your travel for attending the Board/Committee meetings as per Company Policy.
All payments are subject to appropriate applicable taxes. The Company asks you
to submit any details of expenses incurred to the Corporate Secretary within 14
days from the date of expense.


CONFLICT OF INTERESTS


It is accepted and acknowledged that you may have business interests other than
those of the Company and will declare any conflicts that are apparent at
present. In the event that you become aware of any potential conflict of
interest or, of not meeting the requirements as an Independent Member of the
Board, you are requested to disclose the same to the Chairman of the Board
(“Chairman”) and Corporate Secretary as soon as you become aware of the same.


The Board of the Company has determined you to be independent in terms of
“independence” requirements as stipulated by the Company charters and other
relevant regulations.


If circumstances change in any way which may affect your status as an
independent member of the Board, you must immediately disclose this to the
Board.


CONFIDENTIALITY AND INDEMNITY


You recognize that during your appointment you will have access to and come into
contact with confidential information belonging to the Company. Therefore, you
agree all information acquired during your appointment will be applied to the
highest standards of confidentiality and you agree you will not disclose or
release any non-public information, either during your appointment or following
separation (by any means), to any third parties.


Your attention is drawn to the requirements under both legislation and
regulation as to the disclosure of price-sensitive information. Consequently,
you should avoid making any statement that might risk a breach of these
requirements without prior clearance from the Chairman or Corporate Secretary.


On termination of the Appointment you will deliver to the Company all books,
documents, papers and other property of or relating to the business of the
Company which are in your possession, custody or power by virtue of your
position as an Independent Board Director of the Company.


The Company will provide you with a right to indemnity to the extent set out in
the Bylaws.
 
 
3

--------------------------------------------------------------------------------

 
 
INSIDER TRADING RULES


As a member of the Board of the Company, you will be considered an “Officer” and
an “Insider” under Insider Trading regulations. Any trade of the Company’s stock
by you and your relatives will be subject to appropriate statutory disclosures
and will require prior approvals in accordance with the regulations.


CODE OF CONDUCT


During your Appointment the Company asks you to comply with any relevant
regulations as may be issued in the future and all such other requirements as
mentioned in the Corporate Governance Guidelines and any additional requirements
the Board of Directors may from time to time specify.


INSURANCE


The Company has directors’ and officers’ liability insurance and will maintain
such cover in a minimum amount of $1,000,000, in aggregate, for the full term of
your appointment.


NOTIFICATION OF PERSONAL INFORMATION


Under the provisions of the Securities Exchange Commission, the Company is
required to provide information about its Directors. Therefore, the Company
hereby requests a resume for the past five years and a listing of all current
Boards you may currently be appointed to.


PREMATURE CONCLUSION OF TERM OF APPOINTMENT


Your existing term of appointment would stand terminated and concluded on the
occurrence of any of the following events:


1.  
Upon either party deciding to prematurely conclude the existing term of
appointment, the party deciding to so conclude the existing term of appointment
would serve a reasonable written notice on the other.

 
2.  
The Company may terminate your appointment subject to approval by a majority
vote from the Board and/or the shareholders, if you:

 
a.  
 Commit a material breach of your obligation under this letter;

b.  
 Commit any serious or repeated breach or non-observance of your obligation to
the Company (which include an obligation not to breach your duties to the
Company, whether statutory, fiduciary or common-law); and

c.  
 Are guilty of any fraud or dishonesty or acted in a manner which, in the
opinion of the Company, brings or is likely to bring you or the Company into
disrepute or is materially opposing to the interests of the Company.



In addition, continuation of your contract of appointment is also contingent on
your satisfactory performance as a member of the Board and any relevant
statutory provision relating to the removal or disqualification of a director
and subject to the performance evaluation by the entire Board.
 
 
4

--------------------------------------------------------------------------------

 
 
EXTENSION OF EXISTING TERM


Upon the expiry of your present term, in accordance with the laws and
regulations of a Classified Board, and subject to your eligibility under
applicable laws, as prevailing from time to time and subject to annual
performance evaluation, the Board may, at its discretion, recommend to the
shareholders a renewal of your existing term for such period as it may deem fit
and proper, in the interest of the Company.


RIGHTS OF THIRD PARTIES


No person other than you and the Company shall have any rights under this letter
and the terms of this letter shall not be enforceable by any person other than
you and the Company. This letter constitutes the entire terms and conditions of
your appointment and no waiver or modification of these terms shall be valid
unless in writing, signed by you and for and on behalf of the Company and only
to the extent set out in such written waiver or modification.


This letter cancels and is in substitution for all previous letters, agreements,
arrangements (whether oral or in writing) relating to the subject-matter of this
letter between you and the Company all of which shall be deemed to have been
terminated by mutual consent.


We look forward to your joining of the Company’s Board and your continued
participation at the meetings of the Board and Committee(s). Please feel free to
contact the Chairman or the Corporate Secretary if you have any queries in
relation to this letter or any other concerns or questions. Kindly confirm your
agreement to the terms set out in this letter by executing the below and
returning the copy to the Chairman at the Company’s address printed at the head
of this letter.


Chairman of the Board, TOMI Environmental Solutions, Inc.




__________________________________
Dr. Halden S. Shane


I confirm and agree to the terms of my appointment as an Independent Member of
the Board of TOMI Environmental Solutions, Inc. as set out in this letter.


Name of Director:_____________________


Signature:___________________________


Date:_______________________________
 
Place:______________________________
 
5

--------------------------------------------------------------------------------